FILED
                            NOT FOR PUBLICATION                               MAR 14 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

NICOLAS JORGE ROSALES-GUINEA,                    No. 10-70102

              Petitioner,                        Agency No. A072-525-516

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 10, 2011**
                                Portland, Oregon

Before: THOMAS and GRABER, Circuit Judges, and MAHAN,*** District Judge.

       Petitioner Nicolas Jorge Rosales-Guinea, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ ("BIA") denial of

asylum and withholding of removal. Reviewing the BIA’s factual determinations

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
for substantial evidence, Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir.

2009), we deny the petition.

      Substantial evidence supports the BIA's determination that, even assuming

that Petitioner established the presumption of a well-founded fear of future

persecution, the presumption was rebutted by evidence of changed country

conditions. See 8 C.F.R. § 1208.13(b)(1)(i)(A); see also 8 U.S.C. § 1252(b)(4)(B)

(substantial evidence exists "unless any reasonable adjudicator would be compelled

to conclude to the contrary"). The record shows that the Guatemalan civil war

ended in 1996. The State Department’s 2006 country report on Guatemala makes

no mention of reprisals against former members of the Guatemalan military by

former guerillas, and it expressly notes that there were "no reports of politically

motivated disappearances." The BIA’s analysis of changed country conditions was

sufficiently individualized because it also found that Petitioner’s father and brother

continue to live unharmed in Guatemala, despite their past military service, and

that there was no "evidence that anyone currently wishes to harm [Petitioner]."

      Substantial evidence also supports the BIA's determination that Petitioner

reasonably could relocate to another area of Guatemala. See 8 C.F.R.

§ 1208.13(b)(1)(i)(B). Petitioner's testimony before the immigration judge

established that, in 1987, he left his home village and relocated to Guatemala City,


                                          2
where he lived for two years without incident. Accordingly, the BIA did not err in

denying Petitioner’s application for asylum.

      For the same reasons, we affirm the BIA’s denial of Petitioner’s withholding

of removal claim. See Al-Harbi v. INS, 242 F.3d 882, 888–89 (9th Cir. 2001)

("[The] clear probability standard for withholding of removal is more stringent

than the well-founded fear standard governing asylum." (internal quotation marks

and citations omitted)).

      Petition DENIED.




                                         3